Case 9:20-cv-00181-RC-ZJH Document 13 Filed 11/23/20 Page 1 of 3 PageID #: 111




                                ** NOT FOR PRINTED PUBLICATION **

                              IN THE UNITED STATES DISTRICT COURT

                               FOR THE EASTERN DISTRICT OF TEXAS

                                               LUFKIN DIVISION

DANNY A. HILLMAN                                           §

VS.                                                        §                    CIVIL ACTION NO. 9:20cv181

DIRECTOR, TDCJ-CID                                         §

                   ORDER OVERRULING OBJECTIONS AND ACCEPTING
               THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Petitioner Danny A. Hillman, an inmate confined at the Eastham Unit, proceeding pro se,

brought this petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254.

         The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommended denying the petition.

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record and pleadings. Petitioner filed

objections to the Report and Recommendation. This requires a de novo review of the objections in

relation to the pleadings and the applicable law. See FED. R. CIV. P. 72(b).

         After careful consideration, the court concludes petitioner’s objections should be overruled.

Petitioner’s claims do not implicate due process concerns. Further, as the punishment imposed in

this case did not affect the fact or duration of confinement, petitioner’s claims do not present grounds

warranting relief pursuant to federal habeas corpus review.1 Thus, this petition should be dismissed.


1
   Petitioner’s claims not contesting the fact or duration of his confinement have been severed from this action and are
proceeding as a separate civil rights action.
Case 9:20-cv-00181-RC-ZJH Document 13 Filed 11/23/20 Page 2 of 3 PageID #: 112




       Furthermore, petitioner is not entitled to the issuance of a certificate of appealability. An

appeal from a judgment denying federal habeas corpus relief may not proceed unless a judge issues

a certificate of appealability. See 28 U.S.C. § 2253; FED. R. APP. P. 22(b). The standard for granting

a certificate of appealability, like that for granting a certificate of probable cause to appeal under

prior law, requires the movant to make a substantial showing of the denial of a federal constitutional

right. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Elizalde v. Dretke, 362 F.3d 323, 328

(5th Cir. 2004); see also Barefoot v. Estelle, 463 U.S. 880, 893 (1982). In making that substantial

showing, the movant need not establish that he should prevail on the merits. Rather, he must

demonstrate that the issues are subject to debate among jurists of reason, that a court could resolve

the issues in a different manner, or that the questions presented are worthy of encouragement to

proceed further. See Slack, 529 U.S. at 483-84. Any doubt regarding whether to grant a certificate

of appealability is resolved in favor of the movant, and the severity of the penalty may be considered

in making this determination. See Miller v. Johnson, 200 F.3d 274, 280-81 (5th Cir.), cert. denied,

531 U.S. 849 (2000).

       Here, petitioner has not shown that any of the issues raised by his claims are subject to debate

among jurists of reason. The factual and legal questions advanced by the movant are not novel and

have been consistently resolved adversely to his position. In addition, the questions presented are

not worthy of encouragement to proceed further. Therefore, petitioner has failed to make a sufficient

showing to merit the issuance of a certificate of appealability. Accordingly, a certificate of

appealability shall not be issued.




                                                  2
Case 9:20-cv-00181-RC-ZJH Document 13 Filed 11/23/20 Page 3 of 3 PageID #: 113




                                          ORDER

       Accordingly, petitioner’s objections are OVERRULED.           The findings of fact and

conclusions of law of the Magistrate Judge are correct and the report of the Magistrate Judge is

ACCEPTED. A final judgment will be entered in this case in accordance with the Magistrate

Judge’s recommendations.


             So ORDERED and SIGNED, Nov 23, 2020.


                                                              ____________________
                                                              Ron Clark
                                                              Senior Judge




                                               3
